Citation Nr: 9908512	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-31 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of zero percent for 
residuals of a fractured left ramus of the mandible.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from February 1960 to February 
1963.


REMAND

In his substantive appeal received in October 1997, the 
veteran requested a hearing at the RO before a member of the 
Board of Veterans' Appeals (Board).  In January 1998, 
Regional Office (RO) received a response from the veteran 
again indicating that he still wanted a hearing at the RO 
before a member of the Board.  In a June 1998 statement, the 
veteran requested a RO hearing "as soon as possible."  In a 
letter dated in September 1998, the RO notified the veteran 
that he was scheduled to appear for a RO hearing in November 
1998; a handwritten notation indicates the veteran failed to 
report for that hearing.  In a January 1999 letter, the 
veteran's representative indicated they had been unable to 
contact the veteran regarding his previous request for a 
hearing at the RO before a member of the Board.  The 
veteran's service representative requested that the RO 
proceed with the veteran's appeal and forward the case to the 
Board.  

The veteran's case was certified for appeal in January 1999.  
By way of a letter dated February 1, 1999, the veteran's 
service representative stated they were rescinding the 
veteran's power-of-attorney at the veteran's request.  The 
claims file contains no written notice of revocation of 
power-of-attorney by the veteran as required by 38 C.F.R. 
§ 20.607 (1998).

In consideration of the foregoing, this case is REMANDED to 
the RO for the following: 

The RO should schedule the veteran for a 
hearing at the RO before a member of the 
Board.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record.  


If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 2 -


